IN THE SUPREME COURT OF TEXAS

                                 No. 11-0246

                            IN RE SHARON PEEBLES

                    On Petition for Writ of Habeas Corpus

ORDERED:

      1.    Relator's motion for emergency temporary relief, filed April  6,
2011, is granted.  The October 7, 2010 Order Holding Respondent in  Contempt
and for Commitment to County Jail in Cause No.  2005-40129,  styled  In  the
Interest of N.D., A Child, in the 309th District  Court  of  Harris  County,
Texas, is stayed pending further order of this Court.
      2.    The petition for writ of habeas corpus  remains  pending  before
this Court.

            Done at the City of Austin, this April 13, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk